

EXECUTION


AGREEMENT AND AMENDMENT NO. 7 TO
CREDIT AGREEMENT
This Agreement and Amendment No. 7 to Credit Agreement (this “Agreement”) dated
as of November 30, 2015 is among Mid-Con Energy Properties, LLC, a Delaware
limited liability company (the “Borrower”), the Guarantor (as defined below),
the parties that are "Required Lenders" prior to the effectiveness of this
Agreement under and as defined in the Credit Agreement referred to below (the
“Required Lenders”), Royal Bank of Canada, as predecessor administrative agent
(in such capacity, the “Predecessor Administrative Agent”) and predecessor
collateral agent (in such capacity, the “Predecessor Collateral Agent” ) for the
Lenders (as defined below) and Wells Fargo Bank, National Association, as
successor administrative agent (in such capacity, the “Administrative Agent”)
and successor collateral agent (in such capacity, the “Collateral Agent” ) for
the Lenders.
RECITALS
A.    The Borrower, Royal Bank of Canada, as a lender, BOKF, N.A., as a lender,
Wells Fargo Bank, National Association, as a lender, Comerica Bank, as a lender,
The Bank of Nova Scotia, as a lender, MUFG Union Bank, N.A., as a lender and
Frost Bank, as a lender (collectively, the “Original Lenders” and individually
an “Original Lender”), and the Predecessor Administrative Agent are parties to
that certain Credit Agreement dated as of December 20, 2011, as amended by that
certain Agreement and Amendment No. 1 to Credit Agreement dated as of April 23,
2012, as amended by that certain Agreement and Amendment No. 2 to Credit
Agreement dated as of November 26, 2012, as amended by that certain Agreement
and Amendment No. 3 to Credit Agreement dated as of November 5, 2013, as amended
by that certain Amendment No. 4 to Credit Agreement dated as of April 11, 2014,
as amended by that certain Agreement and Amendment No. 5 to Credit Agreement
dated as of November 17, 2014 and as amended by that certain Amendment No. 6 to
Credit Agreement dated as of February 12, 2015 (as the same may be amended,
modified or supplemented from time to time, the “Credit Agreement”).
B.    In connection with such Credit Agreement, Mid-Con Energy Partners, LP, a
Delaware limited partnership and owner of 100% of the membership interest in
Borrower, executed and delivered that certain Guaranty dated as of December 20,
2011 (as the same may be amended, modified or supplemented from time to time,
the “Guaranty”) in favor of the Administrative Agent for the benefit of the
Guaranteed Parties (as defined in the Guaranty) pursuant to which it became a
Guarantor.
C.    The Borrowing Base is to be reduced to $190,000,000 from its current
$220,000,000.
D.    Wells Fargo Bank, National Association, is to be appointed by the Required
Lenders (with the consent of the Borrower) to be the Administrative Agent,
Collateral Agent and an LC Issuer.
F. The Borrower has requested certain amendments to the Credit Agreement and
Required Lenders have agreed to amend the Credit Agreement on the terms and
conditions set forth herein.

Amendment No. 7
Mid-Con Energy Properties, LLC
Credit Agreement



--------------------------------------------------------------------------------



THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Terms Defined Above. As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.
Section 1.02    Terms Defined in the Credit Agreement. Each term defined in the
Credit Agreement and used herein without definition shall have the meaning
assigned to such term in the Credit Agreement, unless expressly provided to the
contrary.
Section 1.03    Other Definitional Provisions. The words “hereby”, “herein”,
“hereinafter”, “hereof”, “hereto” and “hereunder” when used in this Agreement
shall refer to this Agreement as a whole and not to any particular Article,
Section, subsection or provision of this Agreement. Section, subsection and
Schedule references herein are to such Sections, subsections and Schedules to
this Agreement unless otherwise specified. All titles or headings to Articles,
Sections, subsections or other divisions of this Agreement or the schedules
hereto, if any, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such Articles, Sections, subsections, other divisions or schedules, such other
content being controlling as the agreement among the parties hereto. Whenever
the context requires, reference herein made to the single number shall be
understood to include the plural; and likewise, the plural shall be understood
to include the singular. Words denoting gender shall be construed to include the
masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative. Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.
ARTICLE II
ADMINISTRATIVE AGENT, COLLATERAL AGENT AND LC ISSUER
Section 2.01    Royal Bank of Canada resignation as Administrative Agent and
Collateral Agent. Pursuant to Section 9.8 of the Credit Agreement and upon the
effectiveness of this Agreement, Royal Bank of Canada (i) hereby resigns as
Administrative Agent and (ii) hereby resigns as Collateral Agent This Agreement
constitutes notice of such resignation. Each of the Lenders and Borrower hereby
acknowledge receipt of this notice of resignation by Royal Bank of Canada as
Administrative Agent and Collateral Agent. Royal Bank of Canada is hereby
discharged from all of its duties and obligations as Administrative Agent and
Collateral Agent under the Credit Agreement and all other Loan Documents. The
provisions of Article IX and Section 10.4 of the Credit Agreement shall continue
in effect for the benefit of Royal Bank of Canada, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while Royal Bank of Canada was acting as Administrative
Agent and/or Collateral Agent.
Section 2.02    Royal Bank of Canada as LC Issuer. All Letters of Credit issued
by Royal Bank of Canada as LC Issuer prior to the effectiveness of this
Agreement shall remain outstanding

-2-
Amendment No. 7
Mid-Con Energy Properties, LLC
Credit Agreement





--------------------------------------------------------------------------------



subject to the terms of the Credit Agreement but upon the effectiveness of this
Agreement Royal Bank of Canada shall have no obligation to issue, renew, amend
or extend any Letters of Credit previously issued by it.
Section 2.03    Wells Fargo Bank, National Association Appointment as
Administrative Agent and Collateral Agent. Pursuant to Section 9.8 of the Credit
Agreement and upon the effectiveness of this Agreement, the Required Lenders,
after consultation with the Borrower, hereby appoint Wells Fargo Bank, National
Association, as Administrative Agent and Collateral Agent. By its execution
hereof in such capacities, Wells Fargo Bank, National Association hereby accepts
such appointment and agrees to become and hereby becomes the Administrative
Agent and Collateral Agent under the Credit Agreement and the other Loan
Documents from and after the effectiveness of this Agreement. Wells Fargo Bank,
National Association shall succeed to and become vested with all of the rights,
powers, privileges and duties of the Administrative Agent and Collateral Agent.
Section 2.04    Wells Fargo Bank, National Association Appointment as an LC
Issuer. Upon the effectiveness of this Agreement and pursuant to the Credit
Agreement, Wells Fargo Bank, National Association is hereby appointed by the
Administrative Agent to be an LC Issuer and Borrower, by its execution hereof,
hereby consents to such appointment. By its execution hereof in such capacity,
Wells Fargo Bank, National Association hereby accepts such appointment and
agrees to become and hereby becomes an LC Issuer under the Credit Agreement from
and after the effectiveness of this Agreement.
ARTICLE III
AMENDMENTS
Section 3.01    Amendment to Credit Agreement. Effective as of the Effective
Date, the Credit Agreement shall hereby be amended as follow:
a.The cover page of the Credit Agreement is amended by (i) deleting the words
“ROYAL BANK OF CANADA” and substituting therefor the words “WELLS FARGO BANK,
NATIONAL ASSOCIATION”, (ii) by deleting the words “RBC CAPITAL MARKETS” and
substituting therefor the words “WELLS FARGO SECURITIES, LLC”, and (iii)
deleting the words “Lead Arranger” and substituting therefor the words “Sole
Arranger”.
b.The introductory paragraph of the Credit Agreement is deleted and the
following substituted therefor:
“THIS CREDIT AGREEMENT originally made as of December 20, 2011, by and among
MID-CON ENERGY PROPERTIES, LLC, a Delaware limited liability company (herein
called “Borrower”), ROYAL BANK OF CANADA (herein called “Predecessor
Administrative Agent”) and the Lenders originally party thereto, as amended from
time to time including pursuant to Amendment No. 7 (defined below) pursuant to
which Predecessor Administrative Agent resigned as Administrative Agent and the
Predecessor Collateral Agent resigned as Collateral Agent and Wells Fargo Bank,
National Association was appointed and became Administrative Agent, Collateral
Agent and an LC Issuer. In consideration of the

-3-
Amendment No. 7
Mid-Con Energy Properties, LLC
Credit Agreement





--------------------------------------------------------------------------------



mutual covenants and agreements contained herein the parties hereto agree as
follows:”
c.The following definitions found in Section 1.1 (Defined Terms) of the Credit
Agreement are hereby amended to read in their entirety as follows:
“Administrative Agent” means prior to the Seventh Amendment Effective Date,
Royal Bank of Canada, and from and after the Seventh Amendment Effective Date
means, Wells Fargo Bank, National Association, as Administrative Agent
hereunder, and its successors in such capacity.
“Agreement” means this Credit Agreement, as amended by Amendment No. 1,
Amendment No. 2, Amendment No. 3, Amendment No. 4, Amendment No. 5, Amendment
No. 6 and Amendment No. 7.
“Applicable Utilization Level” means, with respect to Loans, on any date, the
level set forth below that corresponds to (A) during the Overadvance Period, the
percentage at the close of business on such day, equivalent to the (i) aggregate
amount of outstanding Facility Usage at such time divided by (ii) the Conforming
Borrowing Base then in effect and (B) after the Overadvance Period, the
percentage at the close of business on such day, equivalent to the (i) aggregate
amount of outstanding Facility Usage at such time divided by (ii) the Borrowing
Base then in effect (the “Utilization Percentage”):
Applicable Utilization Level
Utilization Percentage
Level I
less than 25%
Level II
equal to or greater than 25%, but less than 50%
Level III
equal to or greater than 50%, but less than 75%
Level IV
equal to or greater than 75%, but less than 90%
Level V
equal to or greater than 90%, but less than 100%
Level VI
equal to or greater than 100%, but less than 110%
Level VII
equal to or greater than 110%

“Arranger” means Wells Fargo Securities, LLC.
“Base Rate” means, means for any day, the highest of (a) the variable per annum
rate of interest so designated from time to time by Administrative Agent as its
“ prime rate”, (b) the Federal Funds Rate plus one-half percent (0.50%) per
annum, and (c) the Adjusted Eurodollar Rate (computed without inclusion of the
Eurodollar Margin) for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus one percent
(1.00%), provided that the Base Rate charged by any Person shall never exceed
the Highest Lawful

-4-
Amendment No. 7
Mid-Con Energy Properties, LLC
Credit Agreement





--------------------------------------------------------------------------------



Rate; provided further, that for the avoidance of doubt, the Eurodollar Rate
used to determine the Adjusted Eurodollar Rate in this definition for any day
shall be based on the ICE Benchmark Administration LIBO Rate appearing on
Reuters Libor Rates LIBOR01(or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time on such day.
The “prime rate” is a reference rate set by Administrative Agent in the United
States and does not necessarily represent the lowest or best rate being charged
to any customer. Any change in the Base Rate due to a change in the “prime
rate”, the Federal Funds Rate, or the Adjusted Eurodollar Rate shall take place
immediately without notice or demand of any kind.
“Base Rate Margin” means, on any date, the number of basis points set forth
below based on the Applicable Utilization Level on such date:
Applicable Utilization Level
Base Rate Margin
Level I
100.0
Level II
125.0
Level III
150.0
Level IV
175.0
Level V
200.0
Level VI
250.0
Level VII
275.0

“Borrowing Base” means, at the particular time in question, either the amount
provided for in Section 2.8 or the amount determined by Administrative Agent and
Required Lenders (or all Lenders in the case of an increase in the Borrowing
Base) in accordance with the provisions of Section 2.9. At all times during the
Overadvance Period, the Borrowing Base shall consist of a conforming portion
(the “Conforming Borrowing Base”) and a non-conforming portion (the
“Non-Conforming Borrowing Base”), each as determined or adjusted from time to
time pursuant to the terms of this Agreement, and the Borrowing Base in effect
at any time during the Overadvance Period shall be the sum of the Conforming
Borrowing Base in effect at such time and the Non-Conforming Borrowing Base in
effect at such time (and each reference herein to the term “Borrowing Base” as
in effect at any time during the Overadvance Period shall be a reference to the
Borrowing Base as so constituted). Upon the expiration of the Overadvance
Period, the Borrowing Base shall equal the Conforming Borrowing Base, and the
Borrowing Base shall no longer be comprised of a Conforming Borrowing Base and a
Non-Conforming Borrowing Base.

-5-
Amendment No. 7
Mid-Con Energy Properties, LLC
Credit Agreement





--------------------------------------------------------------------------------



“Collateral Agent” means prior to the Seventh Amendment Effective Date, Royal
Bank of Canada, and from and after the Seventh Amendment Effective Date means
Wells Fargo Bank, National Association, in its capacity as collateral agent
under any of the Security Documents, or any successor collateral agent.
“Commitment Fee Rate” means, on any date, the number of basis points set forth
below based on the Applicable Utilization Level on such date:
Applicable Utilization Level
Commitment Fee Rate Margin
Level I
37.5
Level II
37.5
Level III
50.0
Level IV
50.0
Level V
50.0
Level VI
50.0
Level VII
50.0

“Eurodollar Margin” means, and on any date, the number of basis points set forth
below based on the Applicable Utilization Level on such date:
Applicable Utilization Level
Eurodollar Margin
Level I
200.0
Level II
225.0
Level III
250.0
Level IV
275.0
Level V
300.0
Level VI
350.0
Level VII
375.0

“Eurodollar Rate” means, for any Eurodollar Loan within a Borrowing and with
respect to the related Interest Period therefore:
(a) the interest rate per annum (carried out to the fifth decimal place) equal
to the rate determined by Administrative Agent to be the offered rate based on
the ICE Benchmark Administration LIBO Rate appearing on Reuters Libor Rates
LIBOR01(or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market)
with a term equivalent

-6-
Amendment No. 7
Mid-Con Energy Properties, LLC
Credit Agreement





--------------------------------------------------------------------------------



to such Interest Period, determined at approximately 11:00 a.m., London time,
two Business Days prior to the first day of such Interest Period, or
(b) in the event the rate referenced in the preceding subsection (a) is not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in U.S. dollars (for delivery on the first day of
such Interest Period) in same day funds in the approximate amount of the
applicable Eurodollar Loan and with a term equivalent to such Interest Period
would be offered by its London branch to major banks in the London Inter-Bank
Market at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period.
“LC Issuer” means prior to the Seventh Amendment Effective Date, Royal Bank of
Canada, and from and after the Seventh Amendment Effective Date means Wells
Fargo Bank, National Association, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity. From and after the
Seventh Amendment Effective Date, Royal Bank of Canada shall have no obligation
to issue, renew, amend or extend any Letters of Credit previously issued by it.
Administrative Agent may, with the consent of Borrower and the Lender in
question, appoint any Lender hereunder as an LC Issuer in place of or in
addition to Wells Fargo Bank, National Association.
“Lenders” means (a) each signatory hereto (other than Borrower), including Wells
Fargo Bank, National Association, in its capacity as a Lender hereunder, rather
than as Administrative Agent or an LC Issuer, (b) the party identified as “New
Lender” (as defined in Amendment No. 2), (c) the party identified as “New
Lender” (as defined in Amendment No. 3), and (d) the parties identified as “New
Lenders” (as defined in Amendment No. 5) and the successors of each such party
as Lender hereunder pursuant to Section 10.5.
“Letter of Credit Fee Rate” means, on any date, with respect to each Letter of
Credit, the number of basis points set forth below based on the Applicable
Utilization Level on such date:
Applicable Utilization Level
Letter of Credit Fee Rate
Level I
200.0
Level II
225.0
Level III
250.0
Level IV
275.0
Level V
300.0
Level VI
350.0
Level VII
375.0




-7-
Amendment No. 7
Mid-Con Energy Properties, LLC
Credit Agreement





--------------------------------------------------------------------------------



“Letter of Credit” means each letter of credit issued by Royal Bank of Canada,
as LC Issuer hereunder prior to the Seventh Amendment Effective Date and any
letter of credit issued by Wells Fargo Bank, National Association, as LC Issuer
(or any other Lender appointed as LC Issuer by the Administrative Agent with the
consent of Borrower and the agreement of such Lender to be an LC Issuer)
hereunder at the application of Borrower.
“Loan Documents” means this Agreement, the Notes, the Security Documents,
Letters of Credit, LC Applications, Amendment No. 1, Amendment No. 2, Amendment
No. 3, Amendment No. 4, Amendment No. 5, Amendment No. 6, Amendment No. 7, and
all other agreements, certificates, documents, instruments and writings at any
time delivered in connection herewith or therewith (exclusive of term sheets,
commitment letters, correspondence and similar documents used in the negotiation
hereof, except to the extent the same contain information about Borrower or its
Affiliates, properties, business or prospects or specify fees to be paid).
d.The following new definitions are added to Section 1.1 (Defined Terms) of the
Credit Agreement to appear therein in alphabetical order:
“Amendment No. 7” means that certain Agreement and Amendment No. 7 to Credit
Agreement dated as of November 30, 2015, among the Borrower, the Guarantor,
Royal Bank of Canada, as resigning Administrative Agent and resigning Collateral
Agent, the Required Lenders and Wells Fargo Bank, National Association, as
successor Administrative Agent, successor Collateral Agent, and as an LC Issuer.
“Automatic Conforming Borrowing Base Reduction” has the meaning set forth in
Section 2.8(b).
“Automatic Non-Conforming Borrowing Base Reduction” has the meaning set forth in
Section 2.8(c).
“Conforming Borrowing Base” has the meaning set forth in the definition of
“Borrowing Base”.
“Non-Conforming Borrowing Base” has the meaning set forth in the definition of
“Borrowing Base”.
“Overadvance Period” means the period from and including the Seventh Amendment
Effective Date to and including May 1, 2016.
“Predecessor Administrative Agent” means Royal Bank of Canada.
“Predecessor Collateral Agent” means Royal Bank of Canada.
“Seventh Amendment Effective Date” means the date Amendment No. 7 by its terms
becomes effective.

-8-
Amendment No. 7
Mid-Con Energy Properties, LLC
Credit Agreement





--------------------------------------------------------------------------------



(a)Section 2.7 of the Credit Agreement (Mandatory Prepayments) is hereby amended
by adding a new subsection (d) thereto to read as follows:
“(d)    On the day of each Automatic Conforming Borrowing Base Reduction, and
each Automatic Non-Conforming Borrowing Base Reduction, the Borrower shall make
a mandatory prepayment of the principal of the Loans in an amount, if any,
required to eliminate any Borrowing Base Deficiency existing after giving effect
thereto.”
(b)Section 2.8 of the Credit Agreement (Initial Borrowing Base) is hereby
deleted and the following is substituted therefor:
“Section 2.8 Initial Borrowing Base. (a) Notwithstanding anything to the
contrary contained herein, during the period commencing on the Seventh Amendment
Effective Date and ending on the effective date of the first Determination Date
or adjustment of the Borrowing Base after the Seventh Amendment Effective Date,
the amount of the Borrowing Base shall be $190,000,000, the amount of the
Conforming Borrowing Base shall be $165,000,000 and the amount of the
Non-Conforming Borrowing Base shall be $25,000,000.
(b) Conforming Borrowing Base. Notwithstanding the requirements of Section 2.9
relating to redetermination of the Borrowing Base, without any action on the
part of Administrative Agent or Lenders, the Conforming Borrowing Base shall
automatically reduce as follows (each such reduction to be independent and
cumulative of each other reduction) until such time as the Conforming Borrowing
Base is reduced to $150,000,000: (i) on December 1, 2015, the amount of the
Conforming Borrowing Base shall reduce by $2,500,000; (ii) on January 1, 2016,
the amount of the Conforming Borrowing Base shall reduce by $2,500,000; (iii) on
February 1, 2016, the amount of the Conforming Borrowing Base shall reduce by
$2,500,000; (iv) on March 1, 2016, the amount of the Conforming Borrowing Base
shall reduce by $2,500,000; (v) on April 1, 2016, the amount of the Conforming
Borrowing Base shall reduce by $2,500,000; (ii) on May 1, 2016, the amount of
the Conforming Borrowing Base shall reduce by $2,500,000(each such reduction, an
“Automatic Conforming Borrowing Base Reduction”).
(c) Non-Conforming Borrowing Base. Notwithstanding the requirements of Section
2.9 relating to redetermination of the Borrowing Base, without any action on the
part of Administrative Agent or Lenders, the Non-Conforming Borrowing Base shall
automatically, reduce as follows (each such reduction to be independent and
cumulative of each other reduction) until such time as the Non-Conforming
Borrowing Base is reduced to zero: (i) on May 1, 2016, the amount of the
Non-Conforming Borrowing Base shall reduce to zero; (ii) on any date on which
the Conforming Borrowing Base is increased, the amount of the Non-Conforming
Borrowing Base shall reduce by the same dollar amount as such increase in the
Conforming Borrowing Base; (iii) the amount of the Non-Conforming Borrowing Base
shall reduce by the same dollar amount as is received by any Restricted Person

-9-
Amendment No. 7
Mid-Con Energy Properties, LLC
Credit Agreement





--------------------------------------------------------------------------------



from the issuance of Equity by such Restricted Person and (iv) the amount of the
Non-Conforming Borrowing Base shall reduce by the same dollar amount as is
received by any Restricted Person from the sale of assets by such Restricted
Person (each such reduction, an “Automatic Non-Conforming Borrowing Base
Reduction”). Any waivers of, or amendments to, any Automatic Non-Conforming
Borrowing Base Reduction and any waiver or extension of, or amendment to, the
defined term “Overadvance Period” shall require the written consent of all
Lenders.
(d) In the event that the Borrowing Base is subject to a reduction under Section
2.9 during the Overadvance Period in connection with (i) any disposition to a
third party of Oil and Gas Properties of Borrower, the Borrowing Base value of
which exceeds five percent (5%) of the then current Borrowing Base, or (ii) any
Liquidation of a Hedging Contract which would have the effect of reducing the
Borrowing Base by an amount in excess of five percent (5%) of the then current
Borrowing Base, such reduction shall be made to the Conforming Borrowing Base,
and Required Lenders may reduce the Non-Conforming Borrowing Base on the same
effective date as the reduction in the Conforming Borrowing Base to reflect the
impact upon the Non-Conforming Borrowing Base that they attribute in their sole
discretion to such disposition of Oil and Gas Properties or Liquidation of a
Hedging Contract.”
(c)Section 5.23 of the Credit Agreement (Hedging Contracts) is hereby deleted
and the following substituted therefor:
“Section 5.23    Hedging Contracts. As of the Seventh Amendment Effective Date,
Borrower is not a party to any Hedging Contract, except for those Hedging
Contracts of Borrower described in Section 5.23 of the Disclosure Schedule and
Schedule 5, each as attached to Amendment No. 7. Such Hedging Contracts are in
full force and effect, and no “Event of Default” or “Termination Event” has
occurred that is continuing thereunder.”
(d)Section 6.14 of the Credit Agreement (Agreement to Deliver Security
Documents) is hereby amended by deleting the figure “80%” and substituting
therefor the phrase “ninety percent (90%)”.
(e)Section 6.15 of the Credit Agreement (Additional Collateral) is hereby
amended by deleting the phrase “eighty percent (80%)” wherever it appears in
such Section and substituting therefor the phrase “ninety percent (90%)”.
(f)Section 6.17 of the Credit Agreement (Bank Accounts; Offset) is hereby
amended by adding the following after the first sentence of such Section:
“Additionally, within thirty (30) days after the Seventh Amendment Effective
Date, Borrower will cause each bank or other financial institution (other than a
Lender) holding any deposits (general or special, time or demand, provisional or
final) of Borrower or any of its Subsidiaries to enter into a control agreement
in favor of the

-10-
Amendment No. 7
Mid-Con Energy Properties, LLC
Credit Agreement





--------------------------------------------------------------------------------



Administrative Agent, in form and substance acceptable to the Administrative
Agent. If any such bank refuses or declines to enter into a control agreement
satisfactory in form and substance to the Administrative Agent, the
Administrative Agent shall so notify the Borrower whereupon the Borrower will
promptly cease banking with such bank or other financial institution and move
its deposit accounts to a bank or financial institution that will enter into a
control agreement satisfactory in form and substance to the Administrative
Agent.”
(g)A new Section 6.23 (Hedging Contracts) is hereby added to the Credit
Agreement to read as follows:
“Section 6.23 Hedging Contracts.
(a)Hedging Contracts. Within 10 days following the Seventh Amendment Effective
Date, Borrower shall have entered into Hedging Contracts (which for purposes of
this Section 6.23 include Existing Hedging Contracts), on terms and with a
counterparty satisfactory to Administrative Agent, with the purpose and effect
of fixing prices for Proved Developed Producing Reserves expected to be produced
by Restricted Persons so that the monthly production covered by such contracts
(determined, in the case of contracts that are not settled on a monthly basis,
by a monthly proration acceptable to Administrative Agent for any single month
(i) during the calendar year 2016 is not less than 80% of the projected
production of oil and gas from Restricted Persons’ Proved Developed Producing
Reserves (as reflected in the most recently delivered Engineering Report
acceptable to the Administrative Agent) and (ii) during the calendar year 2017
is not less than 50% of the projected production of oil and gas from Restricted
Persons’ Proved Developed Producing Reserves (as reflected in the most recently
delivered Engineering Report acceptable to the Administrative Agent).
(b)Maintenance of Hedging Contracts. Each Restricted Person shall maintain in
effect for their full term and will not permit the Liquidation of any Hedging
Contracts that are used by Lenders in determining the Borrowing Base from time
to time, including all Hedging Contracts entered into pursuant to Section
6.23(a); provided, however, Restricted Persons may terminate Hedging Contracts
in connection with a Disposition permitted pursuant to Section 7.5(g) and
redetermination of the Borrowing Base pursuant to Section 2.9.”
(h)Clause (iv) of Section 7.6 of the Credit Agreement (Limitation on Restricted
Payments) is hereby deleted and the following is substituted therefor:
“(iv) if consented to in writing by Required Lenders, the MLP may make
Restricted Payments of Available Cash to holders of its Equity interests in
compliance with the terms of its Organizational Documents.”
(i)Clause (9) of Section 10.1(a) (Waivers and Amendments) is hereby deleted and
the following is substituted therefor:

-11-
Amendment No. 7
Mid-Con Energy Properties, LLC
Credit Agreement





--------------------------------------------------------------------------------



“(9) change Section 3.1 in a manner that would alter the pro rata sharing of
payments required thereby or change Section 7.6(iv) in any manner,”
(j)Schedule 1 – Lenders Schedule - which is attached to the Credit Agreement is
hereby replaced in its entirety with Schedule 1 that is attached hereto.
(k)Schedule 2 – Disclosure Schedule - which is attached to the Credit Agreement
is hereby replaced in its entirety with Schedule 2 that is attached hereto.
(l)Schedule 3 – Security Schedule - which is attached to the Credit Agreement is
hereby replaced in its entirety with Schedule 3 that is attached hereto.
(m)Schedule 5 – Existing Hedging Contracts - which is attached to the Credit
Agreement is hereby replaced in its entirety with Schedule 5 that is attached
hereto.
(n)The reference to “Royal Bank of Canada” is hereby deleted and “Wells Fargo
Bank, National Association” is substituted therefor wherever it appears in
Exhibit A – Promissory Note, Exhibit B – Borrowing Notice, Exhibit C –
Continuation/Conversion Notice, Exhibit D – Repayment Notice, Exhibit E –
Certificate Accompanying Financial Statements and Exhibit F – Assignment and
Assumption.
(o)From and after the Effective Date, the address and wiring instructions for
the Administrative Agent and the address for Wells Fargo Bank, National
Association as Lender and an LC Issuer are as set forth below its name on the
signature pages to this Agreement.
ARTICLE IV
REDETERMINED BORROWING BASE
Section 4.01    Redetermined Borrowing Base. Notwithstanding any requirement set
forth in Section 2.9 of the Credit Agreement regarding the redetermination of
the Borrowing Base to occur in October, 2015, for purposes of such
redetermination and in satisfaction of the terms and provisions of Section 2.9
of the Credit Agreement, Administrative Agent and Required Lenders hereby notify
Borrower that, from the Effective Date until and including the next
Determination Date, the Borrowing Base shall be reduced to $190,000,000, subject
to the terms of the Credit Agreement as amended by Amendment No. 7. This
Agreement constitutes notice to Borrower of the redetermined Borrowing Base for
purposes of Section 2.9 and by its signature to this Agreement each Lender
signing this Agreement consents to the reduced $190,000,000 redetermined
Borrowing Base.
ARTICLE V
AGREEMENTS
Section 5.01    Commitments. Each Lender signing this Agreement hereby
acknowledges and confirms that, as of the date hereof and after giving effect to
this Agreement, its respective Commitment is as set forth next to its name on
Schedule 1 attached hereto.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES

-12-
Amendment No. 7
Mid-Con Energy Properties, LLC
Credit Agreement





--------------------------------------------------------------------------------



Section 6.01    Borrower Representations and Warranties. The Borrower represents
and warrants that: (a) the representations and warranties contained in the
Credit Agreement and the representations and warranties contained in the other
Loan Documents are true and correct in all material respects on and as of the
Effective Date as if made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; and (b) the Liens under the Security Documents are valid and subsisting
and secure Borrower's obligations under the Loan Documents.
Section 6.02    Guarantor’s Representations and Warranties. Guarantor represents
and warrants that: (a) the representations and warranties of Guarantor contained
in the Guaranty and the representations and warranties contained in the other
Loan Documents to which Guarantor is a party are true and correct in all
material respects on and as of the Effective Date as if made on and as of such
date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date; (b) no Default has occurred which is continuing; and (c) the
Liens under the Security Documents to which Guarantor is a party are valid and
subsisting and secure Guarantor’s obligations under the Loan Documents.
ARTICLE VII
CONDITIONS
The Credit Agreement shall be amended as provided herein, upon the date all of
the following conditions precedent have been met (the “Effective Date"):
Section 7.01    Documents. The Administrative Agent shall have received each of
the following:
(a)    this Agreement duly and validly executed and delivered by the Borrower,
the Guarantor, the Administrative Agent, and the Required Lenders; and
(b)    Borrower shall have paid all commitment, facility, agency and other fees
required to be paid and then due to Administrative Agent or any Lender pursuant
to any Loan Documents or any commitment agreement heretofore entered into, and
payment of all expenses for which invoices have been presented prior to the
Effective Date.
Section 7.02    No Default. No Default shall have occurred which is continuing
as of the Effective Date.
Section 7.03    Fees and Expenses. The Borrower shall have paid or reimbursed
the Administrative Agent for all of its reasonable out-of-pocket costs and
expenses incurred in connection with this Agreement and the increase in the
Borrowing Base effected hereby, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the fees and disbursements of the Administrative Agent’s outside
legal counsel, in each case, pursuant to all invoices of the Administrative
Agent and/or such counsel presented to the Borrower for payment prior to the
Effective Date. By its execution of this Agreement, Borrower hereby (i) agrees
to the $190,000,000 redetermined Borrowing Base, and (ii) waives its right to

-13-
Amendment No. 7
Mid-Con Energy Properties, LLC
Credit Agreement





--------------------------------------------------------------------------------



reduce the Borrowing Base during the Option Period as otherwise permitted under
Section 2.10 of the Credit Agreement.
ARTICLE VIII
MISCELLANEOUS
Section 8.01    Effect on Loan Documents; Acknowledgements.
(a)     Each of the Borrower, the Guarantor, Administrative Agent, the LC
Issuers and the Required Lenders does hereby adopt, ratify, and confirm the
Credit Agreement and each other Loan Document, as amended hereby, and
acknowledges and agrees that the Credit Agreement and each other Loan Document,
as amended hereby, is and remains in full force and effect, and the Borrower and
the Guarantor acknowledge and agree that their respective liabilities and
obligations under the Credit Agreement and the other Loan Documents are not
impaired in any respect by this Agreement.
(b)    From and after the Effective Date, all references to the Credit Agreement
and the Loan Documents shall mean such Credit Agreement and such Loan Documents
as amended by this Agreement.
(c)    This Agreement is a Loan Document for the purposes of the provisions of
the other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default under the Credit Agreement, subject to all applicable cure or grace
periods provided for under the Credit Agreement.
Section 8.02    Reaffirmation of the Guaranty. Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of the Guaranteed Obligations
(as defined in the Guaranty), as such Guaranteed Obligations may have been
amended by this Agreement, and its execution and delivery of this Agreement does
not indicate or establish an approval or consent requirement by Guarantor under
the Guaranty in connection with the execution and delivery of amendments to the
Credit Agreement, the Notes or any of the other Loan Documents (other than the
Guaranty or any other Loan Document to which Guarantor is a party).
Section 8.03    Counterparts. This Agreement may be separately executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Agreement. This Agreement shall become effective when it shall have been
executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. This Agreement may be transmitted and/or
signed by facsimile, telecopy or electronic mail. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually‑signed originals and shall be binding on all Restricted
Persons and Lender Parties. The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually‑signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.

-14-
Amendment No. 7
Mid-Con Energy Properties, LLC
Credit Agreement





--------------------------------------------------------------------------------



Section 8.04    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.
Section 8.05    Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.
Section 8.06    Governing Law. This Agreement shall be deemed to be a contract
made under and shall be governed by, construed and enforced in accordance with
the laws of the State of New York and the laws of the United States, without
regard to principles of conflicts of laws.
Section 8.07    Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[The remainder of this page has been left blank intentionally.]



-15-
Amendment No. 7
Mid-Con Energy Properties, LLC
Credit Agreement





--------------------------------------------------------------------------------



EXECUTED to be effective as of the date first above written.
 
 
 
 
 
 
 
 
 
BORROWER:
 
 
 
 
 
 
 
 
 
MID-CON ENERGY PROPERTIES, LLC, a
 
 
Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
 
 
Mid-Con Energy Partners, LP, a
Delaware limited partnership, its
Sole Member
 
 
 
 
 
 
 
 
 
By:
 
 
Mid-Con Energy GP, LLC, a
Delaware limited liability company,
Its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jeffery R. Olmstead
 
 
 
 
 
 
Jeffrey R. Olmstead
Chief Executive Officer
 
 
 
 
 
 
 
 
 
GUARANTOR:
 
 
 
 
 
 
 
 
 
MID-CON ENERGY PARTNERS, LP, a
 
 
Delaware limited partnership
 
 
 
 
 
 
 
 
 
By:
 
 
Mid-Con Energy GP, LLC, a
Delaware limited liability company,
Its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jeffery R. Olmstead
 
 
 
 
 
 
Jeffrey R. Olmstead
Chief Executive Officer




    



--------------------------------------------------------------------------------



 
 
RESIGNING ADMINISTRATIVE AGENT:
 
 
 
 
 
 
 
 
 
ROYAL BANK OF CANADA,
 
 
as resigning Administrative Agent
 
 
 
 
 
 
 
 
 
By:
 
 
/s/ Ann Hudey
 
 
Name:
 
 
Ann Hudey
 
 
Title:
 
 
Manager Agency
 
 
 
 
 
 
 
 
 
RESIGNING COLLATERAL AGENT:
 
 
 
 
 
 
 
 
 
ROYAL BANK OF CANADA,
 
 
as resigning Collateral Agent
 
 
 
 
 
 
 
 
 
By:
 
 
/s/ Ann Hudey
 
 
Name:
 
 
Ann Hudey
 
 
Title:
 
 
Manager Agency
 
 
 
 
 
 
 
 
 
RESIGNING LC ISSUER:
 
 
 
 
 
 
 
 
 
ROYAL BANK OF CANADA,
 
 
as resigning LC Issuer
 
 
 
 
 
 
 
 
 
By:
 
 
/s/ Don J. McKinnerney
 
 
Name:
 
 
Don J. Mckinnerney
 
 
Title:
 
 
Authorized Signatory


    



--------------------------------------------------------------------------------









 
 
LENDERS:
 
 
 
 
 
 
 
 
 
ROYAL BANK OF CANADA,
 
 
as an LC Issuer and as a Lender
 
 
 
 
 
 
 
 
 
By:
 
 
/s/ Don J. McKinnerney
 
 
Name:
 
 
Don J. Mckinnerney
 
 
Title:
 
 
Authorized Signatory


    



--------------------------------------------------------------------------------





                    
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
as a Lender
 
 
 
 
 
 
 
 
 
By:
 
 
/s/ Muhammad Dhamani
 
 
Name:
 
 
Muhammad Dhamani
 
 
Title:
 
 
Director








    



--------------------------------------------------------------------------------







 
 
BOKF, NA, d/b/a The Bank of Texas
 
 
as a Lender
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 




    



--------------------------------------------------------------------------------





 
 
COMERICA BANK
 
 
as a Lender
 
 
 
 
 
 
 
 
 
By:
 
 
/s/ Brandon M. White
 
 
Name:
 
 
Brandon M. White
 
 
Title:
 
 
Vice President








    



--------------------------------------------------------------------------------







 
 
THE BANK OF NOVA SCOTIA
 
 
as a Lender
 
 
 
 
 
 
 
 
 
By:
 
 
/s/ Alan Dawson
 
 
Name:
 
 
Alan Dawson
 
 
Title:
 
 
Director




    



--------------------------------------------------------------------------------







 
 
MUFG UNION BANK, N.A.
 
 
as a Lender
 
 
 
 
 
 
 
 
 
By:
 
 
/s/ Haylee Dallas
 
 
Name:
 
 
Haylee Dallas
 
 
Title:
 
 
Vice President




    



--------------------------------------------------------------------------------







 
 
FROST BANK
 
 
as a Lender
 
 
 
 
 
 
 
 
 
By:
 
 
/s/ Alex Zemkoski
 
 
Name:
 
 
Alex Zemkoski
 
 
Title:
 
 
Senior Vice President




    

